Title: To Thomas Jefferson from John Monroe, 30 April 1801
From: Monroe, John
To: Jefferson, Thomas



Sir.
Staunton April 30th. 1801.

My friends Col. Monroe, Mr. Coalter have mentioned to me a conversation, which lately took place between your self & those Gentlemen, relative to your appointing me Attorney for the Western District of Virginia. And they also hinted the propriety of my communicating with you on the subject.
My attatchment to, and confidence in your public & private character, have been sufficiently evinced by my open and public conduct; I will not therefore excite a suspicion of the sincerity of my professions, by any declaration to your self, for this your friendly attention to me.
It may however be proper, here, to mention a resolution which I formed, instantly on the success of your election, to wit, That I never would, by a solicitation for an Office, embarrass you: But that I would await the call of the Administration; conscious that the best men would be selected to fill all offices; and determining to support such appointments, if in my Judgement they tend to promote the common weal.

Whilst governed by this resolution, you Sir, never would have recieved a letter from me on the Subject of an Office for my self; had not the above communication made it necessary to declare the postponement, for a while, of my removal to Kentuckey. 
In my present situation, any office of profit will be a great convenience to me. But my character is little known, & my principles less understood; if it is supposed, that, either the imposing influence of confidential friendship, or the more imperative demands of necessaty can induce me to accept of an office, for the discharge of the duties of which, I do not think myself qualified.
I love my country, and wish its happiness. Public good is my great object, personal benefit my second: and believe me, Sir, when I say, I had rather remain for ever in the back ground, than take the place of any man who is more capable of rendering service to his country than my self. Accept, Sir, my sincere wishes for your health & happiness both here and hereafter.

J, Monroe

